Title: To George Washington from George Clinton, 21 October 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir,
            Pokeepsie [N.Y.] October 21st 1778
          
          I have received your Excellency’s Letter of yesterday. The Account it contains of the hostile Intentions of the Enemy so perfectly agreeing with that communicated in Colo. Hartley’s Letter and other Intelligence is thereby rendered indisputable.
          My Brother General Clinton will have reached your Excellency before this with a Description of the different Routes to Chemung and a short Plan for carrying on defensive Operations against the Enemy in that Quarter and tho’ the Season may probably be too far advanced to penetrate that Distance into the Indian Settlements yet the forwarding of the Troops destined for that Service will contribute Greatly to the Security of the Inhabitants on the Frontiers and may perhaps deter the Enemy (on hearing that a considerable Force is preparing to act against them) from making any Capital Attempt.
          Your Excellency may rest assured that I will afford every Aid in my Power. I am with the greatest Respect & Regard your Excellency’s most obedt servt
          
            Geo: Clinton
          
        